Order, Supreme Court, New York County (Harold Tompkins, J.), entered November 26, 1991, which granted plaintiff’s motion for summary judgment, pursuant to CPLR 3212, for foreclosure and sale, unanimously affirmed, with costs.
The proceeds of the mortgage were received by an officer of the defendant corporation and used primarily to replenish the corporate account and pay corporate debts; such being the case, the defendant corporation must repay plaintiff (see, Manufacturers Hanover Trust Co. v Sumande Shipping Corp., 48 AD2d 775, affd 39 NY2d 860). Concur—Carro, J. P., Milonas, Rosenberger, Ross and Rubin, JJ.